[Cite as State v. Stephens, 2020-Ohio-5395.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                               BUTLER COUNTY




 STATE OF OHIO,                                      :

        Appellee,                                    :         CASE NO. CA2020-01-008

                                                     :              OPINION
     - vs -                                                         11/23/2020
                                                     :

 JASON WAYNE STEPHENS,                               :

        Appellant.                                   :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2019-07-1036


Michael T. Gmoser, Butler County Prosecuting Attorney, John C. Heinkel, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for appellee

Michele Temmel, 6 S. Second Street, #305, Hamilton, Ohio 45011, for appellant



        PIPER, J.

        {¶1}     Appellant, Jason Stephens, appeals his sentence in the Butler County Court

of Common Pleas after pleading guilty to robbery and an accompanying firearm

specification.

        {¶2}     Stephens and his codefendant robbed a victim of his personal property,

including a bag, a cellular phone, a hat, and a belt. The two lured the victim into a vehicle
                                                                     Butler CA2020-01-008

at which time Stephens held the victim at gunpoint until he surrendered his property.

Stephens, who was 16 years old at the time of the incident, was later apprehended. A

complaint was filed against him in the juvenile court for committing a crime that if charged

as an adult would constitute aggravated robbery.

       {¶3}   After a probable cause hearing, the juvenile court transferred the case to the

general division of common pleas court pursuant to Ohio's mandatory bindover procedures.

Stephens was thereupon indicted for aggravated robbery and an accompanying firearm

specification that required a three-year prison term.

       {¶4}   Stephens later pled guilty to a reduced charge of robbery and to a different

firearm specification that required only an additional year in prison.       The trial court

sentenced Stephens to an indeterminate prison term of six to nine years, as well as one

year on the firearm specification to run consecutive to the prison term. The trial court then

transferred the case back to the juvenile court so that it could conduct an amenability

hearing given that Stephens pled guilty to the reduced charge, which did not require a

mandatory bindover.

       {¶5}   The trial court determined that Stephens was not amenable to juvenile court

sanctions, and thus transferred the case back to the common pleas court. The trial court

then imposed the sentence as described above. Stephens now appeals his sentence,

raising the following assignments of error.

       {¶6}   Assignment of Error No. 1:

       {¶7}   THE     JUVENILE     COURT       ABUSED     ITS   DISCRETION       WHEN     IT

DETERMINED THAT 16-YEAR-OLD JASON STEPHENS WAS NOT AMENABLE TO

JUVENILE COURT SANCTIONS.

       {¶8}   Stephens argues in his first assignment of error that the juvenile court abused

its discretion by finding him not amenable to juvenile sanctions.

                                              -2-
                                                                      Butler CA2020-01-008

      {¶9}   Juvenile courts have exclusive initial subject matter jurisdiction in matters

involving a child alleged delinquent for committing acts that would constitute a felony

offense if committed by an adult.     State v. Golphin, 81 Ohio St.3d 543, 545 (1998).

However, in some matters, a child may be transferred to the general division of the common

pleas court to be tried as an adult. R.C. 2152.12. In some circumstances, such transfer is

mandatory. R.C. 2152.10.

                                  Mandatory Bindover

      {¶10} As relevant to the matter sub judice, R.C. 2152.10 provides in pertinent part,

             (A) A child who is alleged to be a delinquent child is eligible for
             mandatory transfer and shall be transferred as provided in
             section 2152.12 of the Revised Code in any of the following
             circumstances:

             ***

             (2) The child is charged with a category two offense, other than
             a violation of section 2905.01 of the Revised Code, the child was
             sixteen years of age or older at the time of the commission of
             the act charged, and either or both of the following apply:

             ***

             (b) The child is alleged to have had a firearm on or about the
             child's person or under the child's control while committing the
             act charged and to have displayed the firearm, brandished the
             firearm, indicated possession of the firearm, or used the firearm
             to facilitate the commission of the act charged.

      {¶11} Stephens was 16 years old at the time of the offense and he possessed and

used a firearm in the commission of a robbery. He was alleged to have committed conduct

that if charged as an adult would constitute aggravated robbery in violation of R.C.

2911.01(A)(1), a category two offense. Therefore, Stephens' juvenile complaint contained

an offense that required mandatory transfer to the adult court. R.C. 2151.26(B)(4)(b); State

v. D.B., 150 Ohio St.3d 452, 2017-Ohio-6952, ¶ 11.



                                            -3-
                                                                       Butler CA2020-01-008

       {¶12} The juvenile court bound the matter over to the common pleas court where

Stephens was indicted for aggravated robbery and its accompanying firearm specification.

Stephens then pled guilty to a reduced robbery charge and firearm specification.

       {¶13} The fact that Stephens pled guilty to a lesser offense rendered him eligible for

a reverse bindover since the lesser charge of robbery, if it had originally been alleged in the

juvenile complaint, did not require a mandatory transfer to the common pleas court. R.C.

2152.121(B)(3). The absence of a mandatory bindover could have allowed Stephens to

benefit from the juvenile court's rehabilitative services. State v. Abrams, 8th Dist. Cuyahoga

No. 109409, 2020-Ohio-2729.

                                     Reverse Bindover

       {¶14} Pursuant to R.C. 2152.121, the common pleas court is required to consider

during the sentencing hearing how the child came to be tried in adult court and compare

the original allegations within the juvenile complaint with the actual conviction for which the

child is being sentenced. R.C. 2152.121(B). "In other words, the trial court must determine

what the juvenile court would have been required to do with the case if the juvenile had

been charged with only those offenses for which convictions were obtained." (Emphasis in

original.) D.B. at ¶ 12. If the resulting offense would have permitted a discretionary rather

than mandatory transfer, the trial court is required to impose sentence, stay the sentence,

and return the matter to the juvenile court. R.C. 2152.121(B).

       {¶15} "This process allows the juvenile court to assess, using its full discretion,

whether the child would benefit from rehabilitative measures outside of the adult system

even if the juvenile court was not afforded that initial opportunity due to the mandatory

bindover." State v. Abdullah, 7th Dist. Mahoning Nos. 19 MA 0011 and 19 MA 0012, 2020-

Ohio-4813.



                                             -4-
                                                                       Butler CA2020-01-008

       {¶16} The state is permitted to object to the juvenile court's disposition and request

that the sentence imposed upon the child by the common pleas court be invoked. R.C.

2152.121(B)(3)(b). Should the state object and file a motion asking for imposition of the

trial court's sentence, "the juvenile court shall hold a hearing to determine whether the child

is not amenable to care or rehabilitation within the juvenile system and whether the safety

of the community may require that the child be subject solely to adult sanctions." Id. In so

analyzing the issue, the statutes require the juvenile court to balance the relevant factors

set forth in R.C. 2152.12(D) versus R.C. 2152.12(E).

       {¶17} The section (D) factors include,

              (1) The victim of the act charged suffered physical or
              psychological harm, or serious economic harm, as a result of
              the alleged act.

              (2) The physical or psychological harm suffered by the victim
              due to the alleged act of the child was exacerbated because of
              the physical or psychological vulnerability or the age of the
              victim.

              (3) The child’s relationship with the victim facilitated the act
              charged.

              (4) The child allegedly committed the act charged for hire or as
              a part of a gang or other organized criminal activity.

              (5) The child had a firearm on or about the child’s person or
              under the child’s control at the time of the act charged, the act
              charged is not a violation of section 2923.12 of the Revised
              Code, and the child, during the commission of the act charged,
              allegedly used or displayed the firearm, brandished the firearm,
              or indicated that the child possessed a firearm.

              (6) At the time of the act charged, the child was awaiting
              adjudication or disposition as a delinquent child, was under a
              community control sanction, or was on parole for a prior
              delinquent child adjudication or conviction.

              (7) The results of any previous juvenile sanctions and programs
              indicate that rehabilitation of the child will not occur in the
              juvenile system.


                                             -5-
                                                                         Butler CA2020-01-008

              (8) The child is emotionally, physically, or psychologically
              mature enough for the transfer.

              (9) There is not sufficient time to rehabilitate the child within the
              juvenile system.

       {¶18} The section (E) factors include,

              (1) The victim induced or facilitated the act charged.

              (2) The child acted under provocation in allegedly committing
              the act charged.

              (3) The child was not the principal actor in the act charged, or,
              at the time of the act charged, the child was under the negative
              influence or coercion of another person.

              (4) The child did not cause physical harm to any person or
              property, or have reasonable cause to believe that harm of that
              nature would occur, in allegedly committing the act charged.

              (5) The child previously has not been adjudicated a delinquent
              child.

              (6) The child is not emotionally, physically, or psychologically
              mature enough for the transfer.

              (7) The child has a mental illness or intellectual disability.

              (8) There is sufficient time to rehabilitate the child within the
              juvenile system and the level of security available in the juvenile
              system provides a reasonable assurance of public safety.

       {¶19} According to R.C. 2152.121, if the juvenile court grants the state's motion, it

is required to transfer jurisdiction of the case back to the court in which the child pled guilty,

and the sentence imposed by that court shall be invoked. Juvenile court decisions on "a

child's amenability to rehabilitation in the juvenile system" are reviewed for an abuse of

discretion. In re M.P., 124 Ohio St.3d 445, 2010-Ohio-599, ¶ 14. An abuse of discretion is

more than an error of judgment or law, it signifies that the trial court's decision was

unreasonable, arbitrary, or unconscionable.         State v. Evick, 12th Dist. Clermont No.

CA2018-03-016, 2019-Ohio-2791, ¶ 12.


                                              -6-
                                                                        Butler CA2020-01-008

                         Review of Stephens' Reverse Bindover

       {¶20} After reviewing the record, we find no abuse of discretion in the juvenile court's

decision to return the case to the common pleas court for imposition of its sentence. Upon

accepting a return of jurisdiction from the common pleas court, the juvenile court ordered

an amenability evaluation before making its determination. The juvenile court's bindover

investigation also contained Stephens' school records, medical and physical history, as well

as Stephens' social history. The juvenile court also noted that it had presided over the initial

probable cause hearing before transferring the case to the common pleas court, which

included testimony from the victim regarding the robbery.

       {¶21} The juvenile court considered that Stephens was 16 years old at the time he

committed the robbery. The juvenile court also considered the facts of case, including that

the victim was a classmate of Stephens and that Stephens and his codefendant lured the

victim to the scene of the robbery under false pretenses of socializing together. However,

once the victim entered the vehicle, Stephens put his firearm to the victim's head,

threatened to shoot him, and demanded that the victim turn over his personal belongings.

       {¶22} When reviewing the factors for transfer, the juvenile court considered that the

victim suffered economic harm, and as a child himself, the victim was subjected to

psychological harm associated with having a firearm pointed at his head while being robbed.

According to the victim impact statement, the victim stated that he was "extremely impacted

by this event and was having trouble trusting anyone after this occurred."

       {¶23} Stephens' relationship with the victim permitted him to effectuate the robbery,

as Stephens and his codefendant concocted a ruse to socialize with the victim so that they

would be in a position to rob him. Stephens possessed and used a firearm during the

robbery, including pointing the firearm at the victim's head and threatening to shoot him if

he did not turn over his personal belongings.

                                             -7-
                                                                      Butler CA2020-01-008

       {¶24} At the time of the robbery, Stephens was on probation resulting from a prior

assault charge. The juvenile court also determined that Stephens was mature enough to

be transferred, and such determination was made after the juvenile court reviewed the

amenability report and accompanying documentation that included Stephens' medical and

social histories.

       {¶25} Regarding the factors for maintaining jurisdiction, the juvenile court

considered the possibility that there may be sufficient time to rehabilitate Stephens within

the juvenile system. Similarly, the court considered that Stephens, who had turned 17 years

old at the time of the hearing, might possibly be subject to juvenile sanctions.

       {¶26} However, upon balancing the factors, the juvenile court gave weight to the

seriousness of the offense, including that Stephens was the one who held the firearm to the

victim's head and that the victim, or someone else, could have been seriously injured or

died during the offense. The court also determined that time spent subject to juvenile

sanctions would not sufficiently address the seriousness of Stephens' actions and that the

safety of the community required that Stephens be subject to adult sanctions.

       {¶27} After presiding over the initial proceedings in juvenile court before the

bindover, considering the reverse bindover investigation materials, and after holding a

hearing on the reverse bindover matter, the juvenile court determined that the factors

weighed heavily in favor of transferring the case to the common pleas court for imposition

of its sentence. We find no abuse of discretion in this decision. As such, Stephens' first

assignment of error is overruled.

       {¶28} Assignment of Error No. 2:

       {¶29} DEFENSE COUNSEL PROVIDED INEFFECTIVE ASSISTANCE OF

COUNSEL BY FAILING TO OBJECT TO A DEFECTIVE COMPLAINT.



                                            -8-
                                                                         Butler CA2020-01-008

       {¶30} Stephens argues in his second assignment of error that he was denied

effective assistance of counsel when his defense attorney failed to object to the juvenile

complaint's validity.

       {¶31} To prevail on an ineffective assistance of counsel claim, Stephens must show

his trial counsel's performance was deficient, and that he was prejudiced as a result. State

v. Clarke, 12th Dist. Butler No. CA2015-11-189, 2016-Ohio-7187, ¶ 49; Strickland v.

Washington, 466 U.S. 668, 687-688, 104 S.Ct. 2052 (1984). Trial counsel's performance

will not be deemed deficient unless it fell below an objective standard of reasonableness.

Strickland at 688.       To show prejudice, Stephens must establish that, but for his trial

counsel's errors, there is a reasonable probability that the result of his trial would have been

different. Id. at 694.

       {¶32} The failure to satisfy either prong of the Strickland test is fatal to an ineffective

assistance of counsel claim. Clarke at ¶ 49. Counsel is strongly presumed to have

rendered adequate assistance and made all significant decisions in the exercise of

reasonable professional judgment. State v. Proffitt, 12th Dist. Butler Nos. CA2016-07-134

and CA2016-07-135, 2017-Ohio-1236, ¶ 17.

       {¶33} Stephens alleges that his counsel was ineffective for failing to argue that his

juvenile complaint was defective for not containing the firearm specification that

accompanied the aggravated robbery charge.

       {¶34} Juv.R. 22(D)(2) permits a juvenile to raise a defense or objection based on

defects in the complaint and parallels Crim.R. 12(C)(2). Both provisions provide that a

complaint's failure "to charge an offense" is one such defense or objection that a defendant

may raise. Juv.R. 10(B) provides, in relevant part, that the complaint shall "state in ordinary

and concise language the essential facts that bring the proceeding within the jurisdiction of

the court, and in * * * delinquency proceedings, shall contain the numerical designation of

                                              -9-
                                                                      Butler CA2020-01-008

the statute * * * alleged to have been violated[.]" Similarly, R.C. 2152.021(A)(1) provides

that a "[delinquency] complaint shall allege the particular facts upon which the allegation

that the child is a delinquent child * * * is based."

        {¶35} However, a juvenile complaint need not specify the exact numerical

designation of the statutory subsection under which the state intends to proceed so long as

a reasonable, ordinary person would understand the charges against him or her, based on

the language in the complaint. In re G. E. S., 9th Dist. Summit No. 23963, 2008-Ohio-2671,

¶ 15.

        {¶36} The record is clear that Stephens' juvenile complaint placed him on notice that

the state was pursuing charges that involved Stephens' use of a firearm during the

commission of the robbery. According to the juvenile complaint, Stephens had a "gun in

hand," and "pointed the gun at" the victim during the robbery. These facts were used during

the juvenile court's determination that Stephens' bindover to the common pleas court was

mandatory, and at no time did Stephens lack notice that the state was prepared to use the

firearm facts during its prosecution. Thus, the complaint contained the essential facts as

required by the juvenile rule and corresponding statute.

        {¶37} Moreover, there is no indication in the record that Stephens suffered prejudice

or that any objection by his trial counsel to the juvenile complaint would have resulted in a

different outcome. As noted above, Stephens was bound over to the common pleas court

and subsequently indicted on both the aggravated robbery charge and firearm specification.

It was to those charges, not anything associated with the juvenile complaint, that Stephens

pled guilty. See State v. Weaver, 6th Dist. Lucas No. L-18-1078, 2019-Ohio-2477, ¶ 14

(recognizing a grand jury's authority to return an indictment that differs from the initial

juvenile complaint so long as the additional charges in the indictment arise from the same

conduct at issue before the juvenile court).

                                              - 10 -
                                                                   Butler CA2020-01-008

       {¶38} On appeal, Stephens does not argue that his guilty plea in the common pleas

court was involuntarily made or was constitutionally infirm in any manner. Thus, any

objection to the juvenile complaint would have been meaningless to change the outcome

of Stephens' guilty plea in the common pleas court to the charges for which he was

ultimately indicted.

       {¶39} Having reviewed the record, we find that Stephens' counsel was not deficient

for failing to object to the juvenile complaint and that Stephens was not prejudiced as a

result. Thus, Stephens' second assignment of error is overruled.

       {¶40} Judgment affirmed.


       HENDRICKSON, P.J., and S. POWELL, J., concur.




                                          - 11 -